Case 1:19-cv-02594-RM Document 18 Filed 09/24/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

Civil Action No. 19-cv-02594-RPM

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
BRYANT E. SEWALL,

       Defendants,

and

MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
ISLE MARKETS INC. (Cayman Islands),

       Relief Defendants.


       UNOPPOSED AMENDED MOTION FOR CONTINUANCE OF HEARING
           AND EXTENSION OF TIME TO FILE OPPOSING PAPERS


       Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the

Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant Sewall

(“Defendants”) and Relief Defendants Victoria M. Stewart, Maria C. Young, and Hanna

Ohonkova (“Relief Defendants”), by and through undersigned counsel, hereby submit this
Case 1:19-cv-02594-RM Document 18 Filed 09/24/19 USDC Colorado Page 2 of 3




Unopposed Amended Motion for Continuance of Hearing and Extension of Time to File

Opposing Papers, and in support thereof, state as follows:

                                    Certificate of Conferral

       1.      Pursuant to D.C.COLO.LCivR 7.1(a), counsel for Defendants and Relief

Defendants has conferred with Plaintiff’s counsel, who does not oppose the requested relief.

                                               Motion

       2.      On September 13, 2019, the Court issued an Order Granting Plaintiff’s

Emergency Motion for an Ex Parte Asset Freeze, Temporary Restraining Order, Order to Show

Cause, and other Emergency Relief (ECF 10) (the “Order”).

       3.      The Order requires, among other things, that:

               (a)    Defendants appear for a preliminary injunction hearing on September 27,

                      2019 at 9 a.m. (Order, p 16); and

               (b)    Defendants and Relief Defendants file opposing papers by September 24,

                      2019 at 12 p.m. (id.).

       4.      Defendants and Relief Defendants are in the process of drafting opposing papers

and preparing for the preliminary injunction hearing, but they will be unable to fully prepare for

and present a defense, or file opposing papers, by September 27th and 24th, respectively.

       5.      Accordingly, Defendants and Relief Defendants request an order:

               (a)    Continuing the preliminary injunction hearing to October 15, 2019 at 9

                      a.m.; and

               (b)    Extending the deadline to file opposing papers to October 8, 2019 at 12

                      p.m.
Case 1:19-cv-02594-RM Document 18 Filed 09/24/19 USDC Colorado Page 3 of 3




       6.      Plaintiff’s counsel has agreed to the foregoing continuance and extension.

       7.      Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel confirms that a copy

of this Unopposed Amended Motion will be served on Defendants and Relief Defendants.

       WHEREFORE, Defendants request an order (a) continuing the preliminary injunction

hearing to October 15, 2019 at 9 a.m. and (b) extending the deadline to file opposing papers to

October 8, 2019 at 12 p.m.

       Respectfully submitted this 24rd day of September 2019.

                                                  /s/ Jeffrey R. Thomas
                                                  Jeffrey R. Thomas
                                                  Thomas Law LLC
                                                  3773 Cherry Creek North Dr, Suite 600
                                                  Denver, CO 80209
                                                  Telephone: 720-330-2805
                                                  E-Mail: jthomas@thomaslawllc.com
                                                  Attorneys for Defendants Mediatrix Capital
                                                  Inc., Blue Isle Markets Inc. (St. Vincent & the
                                                  Grenadines), Blue Isle Markets Ltd., Michael
                                                  S. Young, Michael S. Stewart, and Bryant
                                                  Sewall and Relief Defendants Victoria M.
                                                  Stewart, Maria C. Young, and Hanna
                                                  Ohonkova
